Exhibit 10.18

 

Loan No. WB13991    LOGO [g292179g33v62.jpg]

SECOND MODIFICATION AGREEMENT

(Long Form)

THIS SECOND MODIFICATION AGREEMENT (Long Form) (“Modification Agreement”) is
executed to be effective as of February 13, 2012 by and among WELLS FARGO BANK,
NATIONAL ASSOCIATION, a national banking association as successor-by-merger to
Wachovia Bank, National Association, a national banking association (“Lender”),
COP-MONROE, LLC, a Florida limited liability company (“Progress Way Borrower”),
COP-CARTER, LLC, a Florida limited liability company (“Winter Garden Borrower”),
COP-HANGING MOSS, LLC, a Florida limited liability company (“Hanging Moss
Borrower”) and COP-GOLDENROD, LLC, a Florida limited liability company
(“Goldenrod Borrower”, and individually and collectively with Progress Way
Borrower, Winter Garden Borrower and Hanging Moss Borrower, referred to herein
as “Original Borrower” or “Original Borrowers”), COP-SHOEMAKER, LLC, a Delaware
limited liability company (“Shoemaker Borrower”, and individually and
collectively with Original Borrowers, “Borrower” or “Borrowers”).

 

A. Original Borrowers and Lender entered into that certain Loan Agreement dated
as of November 13, 2007 (as amended, the “Loan Agreement”). Pursuant to the Loan
Agreement, Lender agreed to make a loan (the “Loan”) to Original Borrowers in
the principal amount of Twenty-Two Million Four Hundred Twenty Thousand Five
Hundred and No/100 Dollars ($22,420,500.00) for the purposes set forth therein.
The following documents, each of which is dated as of November 13, 2007, were
executed in connection with the Loan (among others):

 

  1. That certain Promissory Note evidencing the Loan executed by Original
Borrowers to the order of Lender, in the original principal amount of
$22,420,500.00 (the “Existing Note”).

 

  2. The following mortgages were executed by one or more Original Borrowers, as
mortgagor, in favor of Lender, as mortgagee (collectively referred to herein as
the “Original Deeds of Trust”):

 

  a. That certain Mortgage, Assignment, Security Agreement and Fixture Filing,
executed by Progress Way Borrower, as Mortgagor, in favor of Lender, as
Mortgagee, and recorded in the Official Records of Seminole County, Florida, as
Clerk’s # 2007162863, on or about November 20, 2007, as amended by (i) that
certain Extension Agreement (Short Form) dated as of November 13, 2009, executed
by and between Lender and Original Borrowers and recorded in the Official
Records of Seminole County, Florida, as Clerk’s #2009138154 on or about
December 7, 2009 (the “Extension Agreement (Short Form) (Seminole County)”), and
(ii) that certain Memorandum of Modification Agreement Amending Mortgage
(Progress Way) dated as of August 3, 2011, executed by and between Lender,
Borrowers and COP-South Industrial, LLC, a Delaware limited liability company
(“South Industrial”), and recorded in the Official Records of Seminole County,
Florida, as Clerk’s #2011087254 on or about August 17, 2011 (the “Memorandum of
Modification (Seminole County)”, and collectively with the Extension Agreement
(Short Form) (Seminole County), the “Seminole County Short Forms”);

 

  b.

That certain Mortgage, Assignment, Security Agreement and Fixture Filing,
executed by Winter Garden Borrower, as Mortgagor, in favor of Lender, as
Mortgagee, and recorded in the Official Records of Orange County, Florida, as
Instrument No. 20070760342, on or about November 20, 2007, as amended by
(i) that certain Extension Agreement (Short Form) dated as of November 13, 2009,
executed by and between Lender and Original Borrowers and recorded in the
Official Records of Orange County, Florida, as Document No. 20090708153 on or
about December 4, 2009 (the “Extension Agreement (Short Form) (Orange County)”),
and (ii) that certain Memorandum of Modification Agreement Amending Mortgage
(Winter Garden, Hanging Moss

 

1



--------------------------------------------------------------------------------

Loan No. WB13991

 

  and Goldenrod) dated as of August 3, 2011, executed by and between Lender,
Borrowers and South Industrial, and recorded in the Official Records of Orange
County, Florida, in Book 10254, Page 7262 on or about August 16, 2011
(“Memorandum of Modification (Orange County)”, and collectively with the
Extension Agreement (Short Form) (Orange County), the “Orange County Short
Forms”);

 

  c. That certain Mortgage, Assignment, Security Agreement and Fixture Filing,
executed by Hanging Moss Borrower, as Mortgagor, in favor of Lender, as
Mortgagee, and recorded in the Official Records of Orange County, Florida, as
Instrument No. 20070760305, on or about November 20, 2007, as amended by the
Orange County Short Forms; and

 

  d. That certain Mortgage, Assignment, Security Agreement and Fixture Filing,
executed by Goldenrod Borrower, as Mortgagor, in favor of Lender, as Mortgagee,
and recorded in the Official Records of Orange County, Florida, as Instrument
No. 20070760372, on or about November 20, 2007, as amended by the Orange County
Short Forms;

 

  3. That certain Limited Guaranty (as amended, the “Guaranty”), executed by
Cornerstone Core Properties REIT, Inc., a Maryland corporation (“CCP”),
Cornerstone Realty Advisors, LLC, a Delaware limited liability company, and
Cornerstone Operating Partnership, L.P., a Delaware limited partnership
(individually and collectively, “Guarantor”), in favor of Lender;

 

  4. That certain Environmental Indemnity Agreement (as amended, the “Existing
Environmental Indemnity”) executed by Original Borrowers and Guarantor, in favor
of Lender.

 

B. Subsequently, Original Borrowers and Lender entered into that certain
Extension Agreement (Long Form) dated as of November 13, 2009 (the “Extension
Agreement (Long Form)”). Pursuant to the Extension Agreement (Long Form), among
other things, Lender confirmed that the Original Borrowers successfully
exercised their option to extend the Maturity Date to November 13, 2010 pursuant
to Section 2.4 of the Loan Agreement.

 

C. Subsequently, Original Borrowers and Lender entered into (i) that certain
letter agreement dated as of October 21, 2010 (the “First Letter Agreement”),
which, among other things, extended the maturity of the Existing Note to
February 13, 2011, (ii) that certain letter agreement dated as of February 23,
2011 (the “Second Letter Agreement”), which, among other things, extended the
maturity of the Existing Note to May 13, 2011, and (iii) that certain letter
agreement dated as of April 14, 2011 (the “Third Letter Agreement”, and
collectively with the First Letter Agreement and the Second Letter Agreement,
the “Letter Agreements”), which, among other things, extended the maturity of
the Existing Note to August 13, 2011.

 

D.

Subsequently, pursuant to, among other documents, that certain Assumption and
Modification Agreement dated as of August 3, 2011 executed by Borrowers and
South Industrial, Shoemaker Borrower and South Industrial were added as
“Borrowers” under the Loan Documents. Additionally, (i) Shoemaker Borrower
executed in favor of Lender that certain Deed of Trust, Assignment, Security
Agreement and Fixture Filing dated as of August 3, 2011 and recorded in the
Official Records of Los Angeles County, California on August 15, 2011 as
Instrument No. 20111095092, and encumbers the Shoemaker Project (the “Shoemaker
Deed of Trust”, and collectively with the Original Deeds of Trust, the “Deeds of
Trust”), and (ii) South Industrial executed in favor of Lender that certain Deed
of Trust, Assignment, Security Agreement and Fixture Filing dated as of
August 3, 2011 and recorded in the Official Records of Maricopa County, Arizona
on August 15, 2011 as Instrument No. 20110678680, and encumbered the South
Industrial Project (the “South Industrial Deed of Trust”). Additionally,
(i) Shoemaker Borrower and Guarantor executed in favor of Lender that certain
Environmental Indemnity Agreement dated as of August 3, 2011 relating to the
Shoemaker Project (the “Shoemaker Environmental Indemnity”), and (ii) South
Industrial and Guarantor executed in favor of Lender that certain Environmental
Indemnity Agreement dated as of August 3, 2011 relating to the South

 

2



--------------------------------------------------------------------------------

Loan No. WB13991

 

  Industrial Project (the “South Industrial Environmental Indemnity”, and
collectively with the Existing Environmental Indemnity and the Shoemaker
Environmental Indemnity, the “Environmental Indemnities”). Lastly, Borrowers and
South Industrial executed and delivered to Lender that certain Amended and
Restated Promissory Note Secured by Deed of Trust dated as of August 3, 2011 in
the face principal amount of $15,360,000.00 to the order of Lender (the “Note”),
which amended, restated and replaced the Existing Note, in its entirety.

 

E. Subsequently, pursuant to that certain letter agreement dated as of
December 21, 2011 executed by Borrowers, South Industrial and Lender (the “South
Industrial Letter Agreement”), the South Industrial Project was released from
the lien of the South Industrial Deed of Trust.

 

F. Capitalized terms used herein and not otherwise defined herein shall have the
meanings set forth in the Loan Agreement.

 

G. As of the date of this Modification Agreement, prior to the Required
Principal Payment (as described below), the outstanding principal balance of the
Loan is Fourteen Million Three Hundred Twenty-Eight Thousand Nine Hundred Ninety
and 67/100 Dollars ($14,328,990.67). Borrowers are not entitled to any further
disbursements of loan proceeds under the Loan Documents.

 

H. As used in this Modification Agreement, the term “Loan Documents” means the
Loan Agreement, the Note, the Deeds of Trust, the Environmental Indemnities, the
Guaranty, the Extension Agreement (Long Form), the Seminole County Short Forms,
the Orange County Short Forms, the Letter Agreements, the Short Forms (as
defined below), the South Industrial Letter Agreement, and the other “Loan
Documents” described in the Loan Agreement. This Modification Agreement also
shall constitute a Loan Document.

 

I. Borrowers have requested that Lender, among other things, extend the Maturity
Date and revise the interest rate applicable to the Loan. Lender has agreed to
do so on the terms and conditions stated herein.

NOW, THEREFORE, with reference to the foregoing information, and in
consideration of the mutual covenants and agreements contained in this
Modification Agreement, and for other valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, Borrowers and Lender agree as
follows:

 

1. REPRESENTATIONS AND WARRANTIES. Borrowers represent and warrant, as of the
Effective Date (as defined in Section 2.10 below) that:

 

  1.1

REPRESENTATIONS. The statement of facts set forth above is true and correct, and
is hereby incorporated herein as an agreement of Borrowers and Lender. Borrowers
hereby represent and warrant to Lender that (a) to Borrowers’ actual knowledge,
no Event of Default or Unmatured Event of Default has occurred and is continuing
that would not otherwise be cured by the effectiveness of this Modification
Agreement, and (b) all representations and warranties of Borrowers contained in
the Loan Agreement or in any of the other Loan Documents (as the Loan Agreement
and such other Loan Documents are amended hereby) are true and correct as of the
date hereof, except to the extent that such representations or warranties were
made as of a specific date, in which case such representation or warranty was
true and correct as of such date. Borrowers reaffirm all of their obligations
under the Loan Documents and relating to any Swap Contracts, and Borrowers
acknowledge that they have no claims, offsets or defenses with respect to the
payment of sums due under the Note or under any Swap Contracts. Without limiting
the foregoing, Borrowers reaffirm Lender’s right, following the occurrence and
during the continuance of any Event of Default, to apply any and all payments
made by Borrowers or otherwise received by Lender with respect to the Loan and
any Swap Contracts between any one or more Borrowers and Lender, including
without limitation all proceeds received from the sale or liquidation of any
collateral, to the obligations owing by Borrowers under the Loan Documents and
Swap Contracts

 

3



--------------------------------------------------------------------------------

Loan No. WB13991

 

  in such order and manner deemed appropriate by Lender in its sole discretion,
and Borrowers acknowledge that they shall have no right to direct Lender as to
such application or designate the portion of the obligation to be satisfied.

 

2. MODIFICATION OF LOAN DOCUMENTS. The Loan Agreement (and the other Loan
Documents) are hereby supplemented and modified to incorporate the following
terms, which shall supersede and prevail over any conflicting provisions (which
modifications shall be effective as of the Effective Date (except as otherwise
indicated):

 

  2.1 REDUCED COMMITMENT. Notwithstanding anything else to the contrary in the
Loan Documents, following the Required Principal Payment (as defined below), as
of the Effective Date, the maximum loan amount available to Borrowers under the
Loan shall be reduced from $14,328,990.67 to $6,828,990.67 (the “Reduced
Commitment”), and Borrowers shall not be entitled to any further disbursements
of Loan proceeds. At no time during the term of the Loan shall the outstanding
amounts owing under the Loan exceed the Reduced Commitment. Any amounts repaid
under the Loan may not be re-borrowed.

 

  2.2 INTEREST.

2.2.1 As of February 13, 2012, the reference in Section 2 of the Note to “four
and one-half percent (4.50%)” is hereby deleted in its entirety and replaced
with “three and one-half percent (3.50%)”.

2.2.2 As of February 13, 2012, the references in Exhibit A to the Note to “three
percent (3.00%)” are each hereby deleted in their entirety and replaced with
“two percent (2.00%)”.

 

  2.3 MATURITY DATE. The Maturity Date is hereby extended from February 13, 2012
to February 13, 2014. All amounts outstanding under the Loan shall be due and
payable no later than this extended Maturity Date. Any references in any of the
Loan Documents to the Maturity Date in any of the Loan Documents shall refer to
the Maturity Date as hereby extended. Additionally, notwithstanding anything to
the contrary in any of the Loan Documents, no further options to extend the
Maturity Date remain exercisable by Borrowers.

 

  2.4 EXTENSION FEES. On February 13, 2013, Borrowers shall pay to Lender an
extension fee (the “Extension Fee”) in an amount equal to one-half of one
percent (0.50%) of the outstanding principal balance of the Loan as of
February 13, 2013. The Extension Fee shall be fully earned as of the Effective
Date.

 

  2.5 NO OTHER MODIFICATIONS. Except as expressly set forth in this Modification
Agreement, the Loan Documents shall be and remain unmodified and in full force
and effect.

 

  2.6

SECURED OBLIGATIONS. The Deeds of Trust and all other Loan Documents which
secure Borrowers’ indebtedness and obligations under the Loan Documents (but
excluding those documents which expressly do not secure Borrowers’ indebtedness
and obligations under the Loan Documents) shall secure, in addition to all other
indebtedness and obligations secured thereby, the payment and performance of all
present and future indebtedness and obligations of Borrowers under this
Modification Agreement, the Note, and any and all amendments, modifications,
renewals and/or extensions of this Modification Agreement or the Note,
regardless of whether any such amendment, modification, renewal or extension is
evidenced by a new or additional instrument, document or agreement. Each of the
Borrowers acknowledges, agrees and reaffirms that each of the Deeds of Trust
secures, in addition to all other indebtedness and obligations stated or
specified therein to be secured thereby, (i) all indebtedness and obligations
owing under the Loan Agreement, as amended hereby (and as the same may hereafter
be further amended or

 

4



--------------------------------------------------------------------------------

Loan No. WB13991

 

  modified from time to time), (ii) all indebtedness and obligations owing under
the Note (as the same may hereafter be further amended or modified from time to
time), (iii) all indebtedness and obligations owing under or in connection with
any and all Swap Contracts between Wells Fargo Bank, National Association (or
its Affiliates and/or successors) and any one or more Borrowers (or their
Affiliates), and (iv) all “Obligations,” as that term is defined in each of the
Deeds of Trust. The Deeds of Trust shall not secure any Environmental Indemnity,
the Guaranty, or any other Loan Document that is expressly stated to be
unsecured.

 

  2.7 SOUTH INDUSTRIAL. South Industrial is hereby released from all liability
under the Loan Documents, other than (i) any amounts required to be paid under
the South Industrial Environmental Indemnity, and (ii) any indemnity obligations
and other obligations under the Loan Documents which by their terms expressly
survive repayment of the Loan, for which South Industrial shall continue to
remain liable.

 

  2.8 PREPAYMENT. Section 2.5 of the Loan Agreement is hereby deleted in its
entirety.

 

  2.9 DEFINITIONS. Except as provided in this Modification Agreement, all
references in the Loan Agreement and in the other Loan Documents (i) to the Note
shall mean the Note as amended by this Modification Agreement, (ii) to the Loan
Agreement shall mean the Loan Agreement as amended by this Modification
Agreement, (iii) to the Guaranty shall mean the Guaranty as amended by this
Modification Agreement, (iv) to the Loan Documents shall mean the Loan Documents
as such term is defined in this Modification Agreement, and (v) to any
particular Loan Document shall mean such Loan Document as modified by this
Modification Agreement, and all prior amendments, or any document executed
pursuant thereto.

 

  2.10 CONDITIONS PRECEDENT. Before this Modification Agreement becomes
effective (the “Effective Date”) and Lender becomes obligated under it, all of
the following conditions shall have been either (i) satisfied at Borrowers’ sole
cost and expense in a manner acceptable to Lender in the exercise of its sole
judgment or (ii) waived by Lender in writing. Once all of the following
conditions have been satisfied or waived by Lender in accordance with the
foregoing sentence, the Effective Date shall be deemed to be February 13, 2012.

 

  a. Lender shall have received from Borrowers a principal payment (the
“Required Principal Payment”) in the amount of $7,500,000.00 from Borrowers’ own
funds (i.e., not from Loan funds).

 

  b. Lender shall have received from Borrowers the modification fee in the
amount of $34,144.95.

 

  c. Lender shall have received reimbursement, in immediately available funds,
of all costs and expenses incurred by Lender in connection with this
Modification Agreement or of any other amounts owing under the Loan.

 

  d. Lawyers Title Insurance Corporation (“Title Company”) shall have issued and
delivered to Lender, or shall have irrevocably and unconditionally committed to
issue for the benefit of Lender, such endorsements to the title policies issued
in connection with the Deeds of Trust as Lender shall request to insure the
validity and continuing first position lien priority of the Deeds of Trust, as
amended hereby, including a Modification of Mortgage Endorsement or CLTA 110.5
Endorsement (as applicable).

 

  e.

Lender shall have received fully executed originals of this Modification
Agreement, that certain Memorandum of Second Modification Agreement Amending
Mortgage (Progress Way) dated as of even date herewith executed by Borrowers in
favor of Lender (“Seminole County Second

 

5



--------------------------------------------------------------------------------

Loan No. WB13991

 

  Short Form”), that certain Memorandum of Second Modification Agreement
Amending Mortgage (Winter Garden, Hanging Moss and Goldenrod) dated as of even
date herewith executed by Borrowers in favor of Lender (“Orange County Second
Short Form”), that certain Memorandum of Second Modification Agreement Amending
Deed of Trust (Shoemaker) dated as of even date herewith executed by Borrowers
in favor of Lender (“Shoemaker Short Form” and collectively with the Seminole
County Second Short Form and the Orange County Second Short Form, the “Short
Forms”), the Consent of Guarantors attached hereto, any appropriate officer
certificates or other certificates requested by Lender, and such other documents
and agreements as Lender shall request, all in form and substance satisfactory
to Lender.

 

  f. Borrowers shall have paid Lender’s attorneys fees, and all costs and
expenses of recording and issuing all required title policy endorsements.

 

  g. No change shall have occurred in the financial condition of Borrowers, any
Guarantor or in the Projects, which would have, in Lender’s judgment, a material
adverse effect on the Projects or on Borrowers’ or any Guarantor’s ability to
repay the Loan or otherwise perform its obligations under the Loan Documents.

 

  h. The representations and warranties contained in the Loan Agreement and in
all other Loan Documents are true and correct as of the date hereof and as of
the Effective Date, except to the extent that such representations or warranties
were made as of a specific date, in which case such representation or warranty
was true and correct as of such date.

 

  i. Lender shall have received all documents evidencing the formation,
organization and valid existence of the Borrowers and any Guarantor which is an
entity (to the extent such documents have been amended from the versions
previously sent to Lender or have not previously been delivered to Lender) and
the authorization for the execution, delivery, and performance of the Agreement.

 

  j. No Event of Default or Unmatured Event of Default has occurred and is
continuing.

 

3. WARRANTIES. Each Borrower is duly organized and validly existing. Except as
previously disclosed in writing by Borrowers to Lender, there have been no
changes in the organization, composition, ownership structure or formation
documents of any Borrower since the Closing Date. Each Guarantor that is an
entity is duly formed and validly existing, and has the power to own its assets,
to transact the business in which it is now engaged and to continue to guaranty
the Loan. Except as previously disclosed in writing by Borrowers to Lender,
there have been no changes in the organization, composition, or ownership
structure of any Guarantor which are entities since the Closing Date, other than
changes in the ownership of CCP which do not constitute a “change in control.”

 

4. NON-IMPAIRMENT. Except as expressly provided herein, nothing in this
Modification Agreement shall alter or affect any provision, condition or
covenant contained in the Loan Agreement or other Loan Documents or affect or
impair any rights, powers or remedies thereunder, and the parties hereto intend
that the provisions of the Loan Agreement and other Loan Documents shall
continue in full force and effect except as expressly modified hereby.

 

5.

MISCELLANEOUS. This Modification Agreement shall be governed by, and construed
and enforced in accordance with, the laws of the State of Florida applicable to
contracts made and performed in such state, without regard to the principles
thereof regarding conflict of laws, and any applicable laws of the United States
of America. The headings used in this Modification Agreement are for convenience
only and shall be disregarded in interpreting the substantive provisions of this
Modification Agreement. If any provision of

 

6



--------------------------------------------------------------------------------

Loan No. WB13991

 

  this Modification Agreement shall be determined by a court of competent
jurisdiction to be invalid, illegal or unenforceable, that portion shall be
deemed severed herefrom and the remaining parts shall remain in full force as
though the invalid, illegal or unenforceable provision had never been a part
hereof. As used in this Modification Agreement, the term “include(s)” shall mean
“include(s), without limitation,” and the term “including” shall mean
“including, but not limited to.” In the event of any inconsistency between this
Modification Agreement and the Loan Documents, this Modification Agreement shall
govern.

 

6. COUNTERPARTS. The Loan Documents, including this Modification Agreement,
contain or expressly incorporate by reference the entire agreement of the
parties with respect to the matters contemplated therein, and supersede all
prior negotiations. No reference to this Modification Agreement is necessary in
any instrument or document at any time referring to a Loan Document. Any
reference to a Loan Document (including in any other Loan Document) shall be
deemed a reference to such document as amended hereby.

 

7. INTEGRATION; INTERPRETATION. This Modification Agreement contains or
expressly incorporates by reference the entire agreement of the parties with
respect to the matters contemplated herein and supersedes all prior negotiations
or agreements, written or oral, and shall not be modified except by written
instrument executed by all parties.

 

8. GENERAL RELEASE. As further inducement to Lender to enter into this
Modification Agreement, Borrowers and each Guarantor (by their execution of the
Guarantor’s Consent attached hereto) hereby release Lender as follows:

 

  8.1 Borrowers, each Guarantor and their respective heirs, successors and
assigns (collectively, the “Releasing Parties”) do hereby release, acquit and
forever discharge Lender of and from any and all claims, demands, obligations,
liabilities, indebtedness, breaches of contract, breaches of duty or any
relationship, acts, omissions, misfeasance, malfeasance, cause or causes of
action, debts, sums of money, accounts, compensation, contracts, controversies,
promises, damages, costs, losses and expenses of every type, kind, nature,
description, or character, whether known or unknown, suspected or unsuspected,
liquidated or unliquidated, each as though fully set forth herein at length,
which in any way arise out of, are connected with or related to the Loan
Documents, this Modification Agreement or any earlier and/or other agreement or
document referred to therein or any other action, claim, cause of action,
demand, damage or cost of whatever nature arising on or prior to the Effective
Date (collectively, the “Released Claims”).

 

  8.2 The agreement of the Releasing Parties, as set forth in the preceding
subparagraph 8.1 shall inure to the benefit of the successors, assigns,
insurers, administrators, agents, employees, and representatives of Lender.

 

  8.3 The Releasing Parties have read the foregoing release, fully understand
the legal consequences thereof and have obtained the advice of counsel with
respect thereto. The Releasing Parties further warrant and represent that they
are authorized to make the foregoing release.

 

  8.4 This release is not to be construed and does not constitute an admission
of liability on the part of Lender. This release shall constitute an absolute
bar to any Released Claim of any kind, whether such claim is based on contract,
tort, warranty, mistake or any other theory, whether legal, statutory or
equitable. The Releasing Parties specifically agree that any attempt to assert a
claim barred hereby shall subject each of them to the provisions of applicable
law setting forth the remedies for the bringing of groundless, frivolous or
baseless claims or causes of action.

 

7



--------------------------------------------------------------------------------

Loan No. WB13991

 

  8.5 The Releasing Parties acknowledge and agree that they understand the
meaning and effect of Section 1542 of the California Civil Code which provides:

“A general release does not extend to claims which the creditor does not know or
suspect to exist in his or her favor at the time of executing the release, which
if known by him or her must have materially affected his or her settlement with
the debtor.”

THE RELEASING PARTIES AGREE TO ASSUME THE RISK OF ANY AND ALL UNKNOWN,
UNANTICIPATED OR MISUNDERSTOOD DEFENSES, CLAIMS, CONTRACTS, LIABILITIES,
INDEBTEDNESS AND OBLIGATIONS WHICH ARE RELEASED, WAIVED AND DISCHARGED BY THIS
AGREEMENT. THE RELEASING PARTIES HEREBY WAIVE AND RELINQUISH ALL RIGHTS AND
BENEFITS WHICH THEY MIGHT OTHERWISE HAVE UNDER THE AFOREMENTIONED SECTION 1542
OF THE CALIFORNIA CIVIL CODE OR ANY SIMILAR FLORIDA LAW, TO THE EXTENT SUCH LAW
MAY BE APPLICABLE, WITH REGARD TO THE RELEASE OF SUCH UNKNOWN, UNANTICIPATED OR
MISUNDERSTOOD DEFENSES, CLAIMS, CONTRACTS, LIABILITIES, INDEBTEDNESS AND
OBLIGATIONS. TO THE EXTENT THAT SUCH LAWS MAY BE APPLICABLE, THE RELEASING
PARTIES WAIVE AND RELEASE ANY RIGHT OR DEFENSE WHICH THEY MIGHT OTHERWISE HAVE
UNDER ANY OTHER LAW OF ANY APPLICABLE JURISDICTION WHICH MIGHT LIMIT OR RESTRICT
THE EFFECTIVENESS OR SCOPE OF ANY OF ITS WAIVERS OR RELEASES HEREUNDER.

 

/s/ SIR

  

/s/ SIR

  

/s/ SIR

  

/s/ SIR

Progress Way Borrower’s Initials    Winter Garden Borrower’s Initials   
Hanging Moss Borrower’s Initials    Goldenrod Borrower’s Initials

/s/ SIR

  

/s/ SIR

  

/s/ SIR

  

/s/ SIR

Shoemaker Borrower’s Initials    Cornerstone Core Properties, REIT, Inc.’s
Initials    Cornerstone Realty Advisors, LLC’s Initials    Cornerstone Operating
Partnership, L.P.’s Initials

[Remainder of Page Left Intentionally Blank]

 

8



--------------------------------------------------------------------------------

Loan No. WB13991

 

IN WITNESS WHEREOF, Borrowers and Lender have caused this Modification Agreement
to be duly executed as of the date first above written.

“LENDER”

WELLS FARGO BANK, NATIONAL ASSOCIATION, a national

banking association, as successor-by-merger to Wachovia Bank, National

Association, a national banking association

 

By:  

/s/ Leslie Baines

Name:   Leslie Baines Title:   VP

“BORROWERS”

COP-MONROE, LLC, a Florida limited liability company

 

By:   COP–ORL ONE, LLC, a Florida limited liability company, its Manager   By:  

Cornerstone Operating Partnership, L.P., a

Delaware limited partnership, its Manager

    By:   CORNERSTONE CORE PROPERTIES REIT, INC., a Maryland corporation, its
general partner       By:  

/s/ Stephen I. Robie

      Name:   Stephen I. Robie       Title:   Chief Financial Officer

COP-CARTER, LLC, a Florida limited liability company

 

By:   COP–ORL ONE, LLC, a Florida limited liability company, its Manager   By:  
Cornerstone Operating Partnership, L.P., a Delaware limited partnership, its
Manager     By:   CORNERSTONE CORE PROPERTIES REIT, INC., a Maryland
corporation, its general partner       By:  

/s/ Stephen I. Robie

      Name:   Stephen I. Robie       Title:   Chief Financial Officer

 

S-1



--------------------------------------------------------------------------------

Loan No. WB13991

 

COP-HANGING MOSS, LLC, a Florida limited liability company

 

By:   COP–ORL ONE, LLC, a Florida limited liability company, its Manager   By:  
Cornerstone Operating Partnership, L.P., a Delaware limited partnership, its
Manager     By:   CORNERSTONE CORE PROPERTIES REIT, INC., a Maryland
corporation, its general partner       By:  

/s/ Stephen I. Robie

      Name:   Stephen I. Robie       Title:   Chief Financial Officer

COP-GOLDENROD, LLC, a Florida limited liability company

 

By:   COP–ORL ONE, LLC, a Florida limited liability company, its Manager   By:  
Cornerstone Operating Partnership, L.P., a Delaware limited partnership, its
Manager     By:   CORNERSTONE CORE PROPERTIES REIT, INC., a Maryland
corporation, its general partner       By:  

/s/ Stephen I. Robie

      Name:   Stephen I. Robie       Title:   Chief Financial Officer
COP-SHOEMAKER, LLC, a Delaware limited liability company By:   Cornerstone
Operating Partnership, L.P., a Delaware limited partnership, its sole member  
By:   CORNERSTONE CORE PROPERTIES REIT, INC., a Maryland corporation, its
general partner       By:  

/s/ Stephen I. Robie

      Name:   Stephen I. Robie       Title:   Chief Financial Officer

(ALL SIGNATURES MUST BE ACKNOWLEDGED)

 

S-2



--------------------------------------------------------------------------------

Loan No. WB13991

 

GUARANTOR’S CONSENT

The undersigned, having read and understood the foregoing Second Modification
Agreement (Long Form) (“Agreement”), hereby (i) consent to all of the terms and
provisions of the Agreement (including without limitation Sections 2.1, 2.2,
2.3, 2.4, 2.5, 2.6, 2.7, 2.8, and 8 of the Agreement), (ii) agrees that the
Agreement does not terminate or diminish any of the obligations of the
undersigned to Lender under (a) that certain Limited Guaranty dated November 13,
2007 executed by the undersigned (the “Guaranty”), (b) that certain
Environmental Indemnity Agreement dated as of November 13, 2007, and executed by
the undersigned and Original Borrowers in favor of Lender (the “Existing
Environmental Indemnity”), (c) that certain Environmental Indemnity Agreement
dated as of August 3, 2011 and executed by the undersigned and Shoemaker
Borrower in favor of Lender (the “Shoemaker Environmental Indemnity”), or
(d) that certain Environmental Indemnity Agreement dated as of August 3, 2011
and executed by the undersigned and South Industrial in favor of Lender (the
“South Industrial Environmental Indemnity”, and collectively with the Existing
Environmental Indemnity and the Shoemaker Environmental Indemnity, the
“Environmental Indemnities”) and (iii) reaffirms its obligations under the
Guaranty and Environmental Indemnities in light of the Agreement. The
undersigned hereby acknowledges and agrees that Lender shall have the right to
apply payments received from Borrowers to the Obligations in any manner elected
by Lender, even if the manner of application does not reduce at all or to the
greatest extent Guarantor’s maximum aggregate obligation under the Guaranty for
payment of the Guaranteed Obligations (as defined in the Guaranty). The
undersigned, having reread the Guaranty and the Environmental Indemnity
Agreement, and with advice of their own counsel, hereby reaffirm and restate all
waivers, authorizations, agreements and understandings set forth in the Guaranty
and the Environmental Indemnities, as though set forth in full herein.
Capitalized terms used in this consent but not otherwise defined shall have the
meanings ascribed to such terms in the Agreement or the Loan Agreement (as
defined in the Agreement).

Dated as of: February 13, 2012.

 

CONSENT



--------------------------------------------------------------------------------

Loan No. WB13991

 

“GUARANTOR”

“Guarantor”

CORNERSTONE CORE PROPERTIES REIT, INC., a

Maryland corporation

 

By:  

/s/ Stephen I. Robie

Name:   Stephen I. Robie Title:   Chief Financial Officer

CORNERSTONE REALTY ADVISORS, LLC, a

Delaware limited liability company

 

By:  

/s/ Stephen I. Robie

Name:   Stephen I. Robie Title:   Chief Financial Officer

CORNERSTONE OPERATING PARTNERSHIP, L.P., a

Delaware limited partnership

 

By:   CORNERSTONE CORE PROPERTIES REIT, INC., a Maryland corporation, its
general partner By:  

/s/ Stephen I. Robie

Name:   Stephen I. Robie Title:   Chief Financial Officer

 

ACKNOWLEDGMENT